Title: To James Madison from Lange and Bourne, 17 June 1802
From: Lange and Bourne
To: Madison, James


					
						Sir
						Amstm. 17th. June 1802.
					
					By the request of our friend and Partner Mr. Sylvs. Bourne, we have the honor to send you hereby some Leyden newspapers up to the 15 Instt. which we hope will meet you in a perfect State of health!  We are Sorry to mention at same time that Mr B: is since some time unwell of a nervous fever in Consequence of his Lady’s Sickness, which indeed is Shocking, and lasts a long time already!  This has induced him as his indisposition prevents a regular attention to the duties of his office, as Consul general, to give ad  interim proper powers for that purpose to Mr. Herman Hendrik Damen and due notice is given thereof to the Collectors of the different ports of the United States. & we have requested them to give due faith & Credit to all documents arriving at their Office authenticated by him under the Consular Seals.  We have the honor to Sign with due Regard Sir, Yr. Mo. Obedt. & Hum. Servts.
					
						Lange & Bourne
					
					
						P.S.  As Mr B. appears to be in a way of recovering we hope he will Soon be able to attend to business again himself!
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
